DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-6 are rejected.


Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because the figure shown on page 6 of applicant’s drawings is labeled as Fig. 6 and Fig. 7, and the figure shown on page 8 of applicant’s drawings lacks a figure number label.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be 

Specification
The disclosure is objected to because of the following informalities: Only 7 figures are listed on the “Description of Drawings” section; however, there are 8 figures in applicant’s drawings.  
Appropriate correction is required.


Claim Objections
Claims 1-6 are objected to because of the following informalities:  
Claim 1: “to filter panel” in line 2 should be replaced with --to a filter panel--.
Claims 2-6: “a structure for preventing damage to a filter panel” in lines 1-2, respectively, should be replaced with --the structure for preventing damage to the filter panel--.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chesner (US 4,162,982).
	With respect to claim 1, Chesner discloses vacuum filter disc 13, as shown in Fig. 1, having: comprising: a vacuum separator (rotary drum) (see col. 4, lines 8-20); and a plurality of filter segments 11 arranged on an outer circumferential surface of the rotary drum, as shown in Fig. 1, wherein each of the filter segments 11 includes: a sector-shaped frame 15 (segment frame) that is partially open so as to enable inlet of a fluid therethrough, and is configured so as to discharge the inlet fluid to the rotary drum, as shown in Fig. 2; a sector plate 17 (filter frame) assembled to the segment frame 15 so as to be positioned on the fluid inlet side of the segment frame 15, as shown in Fig. 2; a porous bag 29 (filter panel) provided in the filter frame 17 so as to filter foreign matter in the fluid flowing therethrough, as shown in Fig. 4; and runners 44, 46 (rod-
Chesner does not explicitly states that the rod-shaped stopper is provided in the filter panel so as to distribute a load applied to the filter panel in a washing process of the filter panel.  However, this limitation has been considered to be a recitation of the intended use of the claimed invention which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, Chesner the stopper 44, 46, disclosed by Chesner has the claimed structure, and therefore, it is inherent and/or obvious that is capable of performing the intended use.

	With respect to claim 2, Chesner discloses wherein the rod-shaped stopper 44, 46, is provided in the filter panel 29 so as to be parallel with a side part 18 connecting an upper end 37 and a lower end 35 of the segment frame 15 to each other, as shown in Fig. 2.

	With respect to claim 3, Chesner discloses wherein the rod-shaped stopper 44, 46, is provided in an end of the filter panel 29 so as to be positioned inside the segment frame 15 or inside the filter frame 17 when the segment frame 15 and the filter frame 17 are assembled to each other, as shown in Fig. 2, the rod-shaped stopper 44, 46 being configured to have a cross-section of a size greater than a gap between the segment frame 15 and the filter frame 17, as shown in Figs 4 and 6 (elements 44, 46 are horizontally longer that space 23).



	With respect to claim 5, Chesner discloses wherein the rod-shaped stopper 44, 46, is arranged to be positioned on one side in a rotational direction among four sides of the filter frame17 formed in a curved trapezoidal shape, as shown in Fig. 2.

	With respect to claim 6, Chesner discloses wherein the rod-shaped stopper 44, 46, has a cross-section in any one of a circle, an oval and a polygon, as shown in Fig. 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778